                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR
 STERILE PRODUCTS, LLC and ENDO
 PAR INNOVATION COMPANY, LLC,
                                                    C.A. No. 18-2032-CFC
                     Plaintiffs,
                                                    (Consolidated)
       v.

 AMPHASTAR PHARMACEUTICALS
 INC. et al.,

                     Defendants.

      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

      WHEREAS, fact discovery is set to close on August 3, 2020;

      WHEREAS, Defendant Fresenius Kabi USA, LLC (“Fresenius”) has offered

a witness for a 30(b)(6) deposition on August 11, 2020;

      WHEREAS, Plaintiffs have noticed Fresenius’s 30(b)(6) witness in her

personal capacity as well for August 11, 2020;

      WHEREAS, Plaintiffs have agreed to take the depositions on August 11,

2020, provided they receive an additional 1-week extension to serve an opening

expert report as to Fresenius;

      IT IS HEREBY STIPULATED AND AGREED, by and between the parties

hereto, and subject to the approval of the Court, that the fact discovery deadline with
respect to Fresenius only is extended through and including August 11, 2020 solely

for the purpose of Plaintiffs taking the previously-noticed depositions;

      IT IS FURTHER STIPULATED AND AGREED, by and between the parties

hereto, and subject to the approval of the Court, that the deadline for Plaintiffs to

serve its opening expert report with respect to Fresenius is extended through and

including September 11, 2020.

Of Counsel:                              /s/ Kelly E. Farnan
Robert D. Rhoad                          Kelly E. Farnan (#4395)
DECHERT LLP                              Valerie A. Caras (#6608)
102 Carnegie Center - Suite 104          Richards, Layton & Finger, P.A.
Princeton, NJ 08540-7814                 One Rodney Square
609-955-3200                             920 North King Street
                                         Wilmington, DE 19801
Martin J. Black                          302-651-7700
Sharon K. Gagliardi                      farnan@rlf.com
Brian M. Goldberg                        caras@rlf.com
Joseph J. Gibbin
DECHERT LLP                              Attorneys for Plaintiffs/Counterdefendants
Cira Centre                              Par Pharmaceutical, Inc. Par Sterile
2929 Arch Street                         Products, LLC, and Endo Par Innovation
Philadelphia, PA 19104                   Company, LLC
(215) 994-4000

Jonathan D.J. Loeb, Ph.D.
DECHERT LLP
2400 W. El Camoino Real, Suite 700
Mountain View, CA 94040-1499
650-813-4995

Blake B. Greene
DECHERT LLP
300 W. 6th Street, Suite 2010
Austin, TX 78701
512-394-3000

                                         -2-
                                         /s/ Robert M. Vrana
 Of Counsel:                             Anne Shea Gaza (#4093)
Daryl L. Wiesen                          Robert M. Vrana (#5666)
John T. Bennett                          Young Conaway Stargatt & Taylor, LLP
Shaobo Zhu                               Rodney Square
GOODWIN PROCTER LLP                      1000 North King Street
100 Northern Avenue                      Wilmington, DE 19801
Boston, Massachusetts 02110              (302) 571-6600
(617) 570-1000                           agaza@ycst.com
                                         rvrana@ycst.com
Dated: August 3, 2020
                                        Attorneys for Defendant Fresenius Kabi
                                        USA, LLC

                SO ORDERED this ___ day of August, 2020.

                                        ________________________
                                        United States District Judge




                                  -3-
